DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 57-59 and 66-71 are withdrawn from further consideration. A complete action on the merits of pending claims 52-56 and 60-65 appears herein.

Election/Restrictions
	In Applicant’s Remarks/Arguments filed 04/20/2021, Applicant elected Species B corresponding to Figs. 34A-J, and stating that at least pending claims 51-71 read on the elected species. 
Upon further review, Claims 57, 58, and 66-71 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species. 
Claims 57, 58, and 66-69 read on the nonelected Species A (Fig. 31-33). Energy delivery member (1640) in Fig. 34A-J (Species B) does not comprise a first closed curve having a first center, and a second closed curve having a second center separated from the first center by a distance, or a means to adjust the distance between the first and second centers. However, Species A (Fig. 31-33) shows an energy delivery member (1512) having a first closed curve and a second closed curve (1522 and 1524: overlapping circles), wherein the centers of the two curves are separated by a distance. Par. [0170]-[0173] discloses adjusting the distance between the closed curves of Fig. 31-33 may be adjusted by manipulation of the control member.

Accordingly, these claims have been withdrawn from further consideration as being drawn to a nonelected species.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “intermediate section” of claims 52, 53, and 65 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 27, Char. 1118.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 53-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 53-56 depend on cancelled claim 51. For the purpose of examination, claims 53-56 are interpreted to depend on independent claim 52.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 52, 53, 60, 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werneth et al. (hereinafter “Werneth”) (US 8,641,704 B2).
Regarding Claim 52, Werneth teaches	
(Fig. 1, Char. 20: cardiac catheter; Col. 16, Lines 56-63: Cryogenic energy may also be emitted from the electrodes (28)) the catheter comprising:
an elongate shaft (Fig. 8-10: the portions of carrier arm (35) out of the flexible outer catheter tube (31), and within the flexible outer catheter tube (31)) comprising an intermediate section (portion of carrier arm (35) within the flexible outer catheter tube (31)) and a distal tip movable relative to the intermediate section; (Fig. 8-10, Char. 34: atraumatic tip)
at least one elongate control member (Fig. 8-10, Char. 32: control shaft) extending along the intermediate section (Control shaft (32) extends along the longitudinal axis of the portion of carrier arm (35) within the flexible outer catheter tube (31)) and secured to the distal tip, (Fig. 8-10, elongate control shaft (32) is coupled with atraumatic tip (34)) the elongate control member being movable relative to the intermediate section for causing movement of the distal tip relative to the intermediate section; (Col. 11, Lines 39-42: distal tip would naturally move with the control shaft (32) relative to the portion of carrier arm (35) within the flexible outer catheter tube (31)) and 
at least one energy delivery member extending along the intermediate section to the distal tip, (Fig. 8, Char. 24: electrode array; electrode array (24) extends along the longitudinal axis of the portion of carrier arm (35) within the flexible outer catheter tube (31)) the at least one energy delivery member comprising a linear first configuration (Fig. 8) and an elliptical second configuration, (Fig. 10)
(Col. 11, Lines 39-42)
Regarding Claim 53, Werneth teaches the distal tip is axially and rotationally movable relative to the intermediate section. (Col. 11, Lines 39-42)
Regarding Claim 60, Werneth, teaches the second configuration is formed by a single continuous tubular element. (Fig. 10, Carrier arm (35) is a single continuous tubular element)
Regarding Claim 65, Werneth teaches the control member is a single wire extending from the intermediate section to the distal tip. (Fig. 8-10: Control shaft (32) is a single wire extending from the flexible outer catheter tube (31), housing the intermediate section (the portion of carrier arm (35) within the flexible outer catheter tube (31)), to the atraumatic tip (34))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 54, 55, 61, 63, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Werneth (US 8,641,704 B2) in view of Wittenberger et al. (hereinafter “Wittenberger”) (US 6,106,518).
Regarding Claims 54, 55, 63, and 64, Werneth does not explicitly teach the at least one energy delivery member comprises a fluid inflow tube to deliver a cryogen to the distal tip, and a fluid return tube to transport a cryogen away from the distal tip, wherein the at least (Fig. 18, Char. 210: first flexible member) to deliver a cryogen to a distal tip, (Fig. 18, Char. 200: end cap) and a fluid return tube (Fig. 18, Char. 220: second flexible member) to transport a cryogen away from the distal tip; (Fig. 18, Char. 200: end cap) wherein the at least one energy delivery member (Fig. 16-18, Char. 210 and 220) comprises a superelastic material, (Col. 8, Lines 24-29: Coils or springs (250 and 260) may be made from a shape memory alloy or super-elastic alloy) and is spring biased. (Col. 8, Lines 18-24: Coils/springs (250 or 260) help provide the device with consistent deformation control within the flexible members (210 and 220). Accordingly, the degree of deformation can be controlled by varying the stiffness of the coils/springs and resilient members within the flexible members.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Werneth, as applied to claim 52 above, to incorporate the teachings of Wittenberger, and include at least one energy delivery component comprising a fluid inflow tube to deliver cryogen to a distal tip, and a fluid return tube to transport a cryogen away from the distal tip wherein the at least one energy delivery member comprises a superelastic material, and is spring biased. Doing so would be a simple substitution of one energy delivery member for another for the predictable result of using cryoablation to treat tissue in contact with the delivery member.
Regarding claim 61, Werneth, as applied to claim 52 above, teaches an outer sheath (Fig. 8-10, Char. 31: flexible outer catheter tube) comprising a proximal end (Fig. 2: the end of catheter tube (31) closest to handle portion (30)) and a distal end. (Fig. 2: the end of catheter tube (31) closest to atraumatic tip (34)) Werneth further teaches that the elongated shaft is axially slideable relative to the outer sheath. (Col. 11, Lines 39-42: Translation of the control shaft (32) would naturally cause translation of atraumatic tip (34), as well as the distal portion of carrier arm (35))
		Werner does not explicitly teach the outer sheath and elongate shaft are axially slideable relative to one another. 
		Wittenberger, in a similar field of endeavor, teaches an outer sheath (Fig. 4A-B, Char. 24: guiding sheath) and elongate shaft (Fig. 4A-B, Char. 25: flexible member) are axially slideable relative to one another. (Col. 4, Lines 58-63)
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Werneth, as applied to claim 52 above, to incorporate the teachings of Wittenberger, and allow the outer sheath and elongate shaft to be axially slideable relative to one another. Doing so would allow for greater control over the shape and orientation of the elongated shaft, and the amount/area of the energy delivery member that’s exposed and able to contact tissue thereby controlling the size of the ablation zone.
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Werneth (US 8,641,704 B2), as applied to claim 52 above, in view of Castellano et al. (hereinafter “Castellano”) (US 2005/0027289 A1).
Regarding Claim 62, Werneth, as applied to claim 52 above, teaches an insulating layer surrounding at least a portion of the elongate shaft.
Castellano, in a similar field of endeavor, teaches an insulating layer surrounding at least a portion of the elongate shaft. (Page 5, Par. [0043]: an insulating cover may be provided to surround selected portions of the ablation element (600) while leaving the tissue contacting portions of the outer surface (606) exposed.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Werneth, as applied to claim 52 above, to incorporate the teachings of Castellano, and include an insulating cover to surround selected portions of the elongate shaft not intended to contact tissue. Doing so would allow for the cooling effect of the cooling fluid to be concentrated at the tissue contacting portions of the elongated shaft, protecting the tissue outside of the target treatment zone and other portions of the device from unintentional damage potentially caused by accidentally coming into contact with the electrode array/carrier arm during use.

Allowable Subject Matter
Claim 56 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 56, the prior art does not explicitly teach a control member is a fluid return tube for transporting a cryogen away from the distal tip.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681.  The examiner can normally be reached on Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794